FILED
                                                     United States Court of Appeals
                      UNITED STATES COURT OF APPEALS         Tenth Circuit

                            FOR THE TENTH CIRCUIT                         February 5, 2021
                        _________________________________
                                                                        Christopher M. Wolpert
                                                                            Clerk of Court
 UNITED STATES OF AMERICA,

       Plaintiff - Appellee,

 v.                                                            No. 20-5017
                                                    (D.C. No. 4:19-CR-00132-GKF-1)
 ROGELIO HERNANDEZ RODRIGUEZ,                                  (N.D. Okla.)

       Defendant - Appellant.
                      _________________________________

                            ORDER AND JUDGMENT *
                        _________________________________

Before BRISCOE, MATHESON, and CARSON, Circuit Judges.
                  _________________________________

       Rogelio Hernandez Rodriguez challenges the sufficiency of the evidence

supporting his convictions under 18 U.S.C. §§ 2251(a), (e) and 2252(a)(4)(B), (b)(2), for

producing and possessing sexually explicit visual depictions of a minor. He does not

challenge the sufficiency of the evidence that he possessed child pornography but

contends the prosecution failed to introduce sufficient evidence that the images were

“produced” using materials that had been transported in interstate or foreign commerce.

Exercising jurisdiction under 28 U.S.C. § 1291, we affirm.




       *
         This order and judgment is not binding precedent, except under the doctrines of
law of the case, res judicata, and collateral estoppel. It may be cited, however, for its
persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
                                   I. BACKGROUND

       We describe (A) the interstate or foreign commerce elements of §§ 2251 and 2252

that the prosecution needed to prove at trial and (B) the procedural background.

                      A. Interstate or Foreign Commerce Elements

       Under 18 U.S.C. § 2251(a), a defendant may be convicted for causing a minor to

engage in sexually explicit conduct for the purpose of creating a visual depiction of that

conduct “if that visual depiction was produced or transmitted using materials that have

been mailed, shipped, or transported in or affecting interstate or foreign commerce by any

means, including by computer.”

       Under 18 U.S.C. § 2252(a)(4)(B), a defendant may be convicted for “knowingly

possess[ing]” a visual depiction of a minor engaging in sexually explicit conduct “which

was produced using materials which have been mailed or . . . shipped or transported

. . . using any means or facility of interstate or foreign commerce or in or affecting

interstate or foreign commerce,” and if “the producing of such visual depiction involves

the use of a minor engaging in sexually explicit conduct.”

       Under both § 2251(a) and § 2252(a)(4)(B), “producing” is defined as “producing,

directing, manufacturing, issuing, publishing, or advertising.” 18 U.S.C. § 2256(3).

                                   B. Trial Proceedings

       A federal grand jury indicted Mr. Hernandez Rodriguez for “Sexual Exploitation

of a Child” in violation of 18 U.S.C. § 2251(a), (e) and “Possession of Child

Pornography” in violation of § 2252(a)(4)(B), (b)(2). ROA, Vol. 1 at 11-14. At trial, the

                                              2
prosecution introduced an external hard drive and a memory card belonging to Mr.

Hernandez Rodriguez. The hard drive, which was manufactured in Malaysia, contained

images of child pornography. The memory card, which was manufactured in China, also

contained such images.

       FBI Special Agent Adam Reynolds testified about the images for the prosecution.

He explained that he has “training and experience doing computer forensics and

computer analysis.” ROA, Vol. 2 at 86. He used the images’ file names and “metadata”

to explain the dates the original images were created and the date each image was

transferred to Mr. Hernandez Rodriguez’s hard drive or memory card. Id. at 102-10. 1

       Special Agent Reynolds testified that, “on electronic devices,” an image’s “create

date” is “whe[n] it was taken,” but that “if you copy to another device, you have another

create date.” ROA, Vol. 2 at 100. He confirmed “the create date that is on that hard

drive is going to be the date that the image was moved to that storage device.” Id.

       In its closing argument, the prosecution contended the jury “heard that the hard

drive and the memory chip were made in China and Malaysia. These things had to travel

in foreign commerce to arrive here in the state of Oklahoma. They were not

manufactured here. [The jurisdictional nexus] element is satisfied by that.” Id. at 120.




       1
         Special Agent Reynolds explained that “metadata” refers to “the real date and
time stamp and [information about] the device that was used to take that picture.” ROA,
Vol. 2 at 100. He testified that this is “extra data that is buried in and hidden inside the
computer file.” Id.

                                              3
       At the close of the prosecution’s evidence, Mr. Hernandez Rodriguez moved for a

judgment of acquittal on both counts. 2 The district court denied the motion. The judge

instructed the jury on the elements of the offenses, using the language of the statutes to

instruct on the interstate commerce elements. ROA, Vol. 1 at 67-68. The jury convicted

Mr. Hernandez Rodriguez on both counts. The district court sentenced him to 600

months in prison. Mr. Hernandez Rodriguez timely appealed.

                                     II. DISCUSSION

       To obtain the convictions, the prosecution had to prove the interstate commerce

elements of §§ 2251(a) and 2252(a)(4)(B). On appeal, Mr. Hernandez Rodriguez

challenges only the sufficiency of the evidence on those elements.

       In its brief, the Government states that its trial argument on the interstate

commerce elements “relied solely on the origin of the production materials to meet the

nexus requirement.” Aplee. Br. at 10 n.1. 3 The prosecution thus needed to

“demonstrate . . . that the visual depictions [at issue] were produced using materials that




       2
        The Government does not dispute that this motion preserved the sufficiency of
the evidence challenge for appeal.
       3
        Despite the Government’s argument on appeal, the prosecution’s jurisdictional
theory at trial was not limited to this argument. The prosecution also argued that Mr.
Hernandez Rodriguez “had reason to know that the visual depiction would be transported
or shipped in interstate or foreign commerce.” ROA, Vol. 2 at 120. But because the
Government asserts on appeal that it “relied solely” on the “production materials”
evidence, Aplee. Br. at 10 n.1, we confine our analysis to that theory.

                                              4
traveled in interstate or foreign commerce.” United States v. Wilson, 182 F.3d 737, 741

(10th Cir. 1999).

          Mr. Hernandez Rodriguez does not contest that his hard drive and memory card

traveled in interstate or foreign commerce. He argues only that he did not “produce” the

images when he copied and downloaded them to those devices and the prosecution

therefore failed to prove the interstate or foreign commerce elements. We disagree and

affirm.

                                   A. Standard of Review

          “To review sufficiency of the evidence, we engage in de novo review, considering

the evidence in the light most favorable to the government to determine whether any

rational jury could have found guilt beyond a reasonable doubt.” United States v. Pickel,

863 F.3d 1240, 1251 (10th Cir. 2017) (quotations omitted). We review questions of

statutory interpretation de novo. United States v. Mobley, 971 F.3d 1187, 1195 (10th Cir.

2020).

                              B. Additional Legal Background

          An “image of child pornography” is “produced” when it is “copied or downloaded

to [the defendant’s] hard drive in one capacity or another.” United States v. Schene, 543

F.3d 627, 639 (10th Cir. 2008) (quotations omitted). Every circuit to consider the issue

has agreed that “producing” child pornography encompasses both copying and

downloading. Most recently, the Sixth Circuit held that “an individual ‘produce[s]’ child

pornography when he copies ‘visual depictions’ of child pornography onto a hard drive

                                              5
that has a nexus to interstate or foreign commerce.” United States v. Lively, 852 F.3d

549, 559 (6th Cir. 2017). 4

       Mr. Hernandez Rodriguez relies on three of our precedents in arguing that we

should diverge from this consensus.

   United States v. Wilson, 182 F.3d 737 (10th Cir. 1999)

       In Wilson, the defendant was convicted for possessing “ten computer diskettes[]

containing visual depictions (i.e., graphics files) of minors engaging in sexually explicit

conduct.” 182 F.3d at 739-40. “[T]he evidence was uncontroverted that the diskettes at

issue traveled in interstate commerce . . . .” Id. at 742. The prosecution argued at trial

that because “the diskettes . . . were used to produce the visual depictions at issue (i.e.,

the graphics files),” id., the images “were produced using materials that had been mailed,

shipped, or transported in interstate or foreign commerce, in violation of 18 U.S.C.

§ 2252(a)(4)(B),” id. at 740.




       4
         See also United States v. Burdulis, 753 F.3d 255, 262 (1st Cir. 2014)
(downloading an image onto a thumb drive satisfies § 2252(a)(4)(B) because, “[w]hen a
person loads an image onto a thumb drive from the internet or another source, that person
has created a new copy of the image in the digital memory of the thumb drive”); United
States v. Guagliardo, 278 F.3d 868, 871 (9th Cir. 2002) (“When the file containing the
image is copied onto a disk, the original is left intact and a new copy of the image is
created, so the process ‘produces’ an image.”); United States v. Anderson, 280 F.3d 1121,
1125 (7th Cir. 2002) (“Computerized images are produced when computer equipment is
used to copy or download the images.”); United States v. Dickson, 632 F.3d 186, 189-90
(5th Cir. 2011) (same); United States v. Maxwell, 386 F.3d 1042, 1052 (11th Cir. 2004)
(same), judgment vacated on other grounds, 546 U.S. 801 (2005).

                                               6
       We rejected this theory, not because the statutory language foreclosed it, but

because the evidence was insufficient to support it. We concluded that “testimony [by

the prosecution’s witnesses] left unanswered the question of whether a computer graphics

file is produced or created prior to being recorded on a particular storage media, or

whether, instead, it only comes into being at or after the point it is recorded on the storage

media.” Id. at 743. “Although we [had] no doubt this question [had] an answer,” we

“conclude[d] the evidence produced by the government in this case was insufficient to

allow a reasonable juror to answer the question.” Id.

   United States v. Schene, 543 F.3d 627 (10th Cir. 2008)

       In Schene, we considered the “question that we held was unanswered by the

evidence presented in Wilson.” 543 F.3d at 638. “[T]he government’s theory [at trial]

was that [the defendant’s] hard drive—which was ‘mailed, or shipped or transported in

interstate or foreign commerce’—had ‘produced’ the images of child pornography when

it caused them to appear visually on [his] computer monitor.” Id. at 636. The jury

convicted the defendant, and he appealed the sufficiency of the evidence. Reviewing for

plain error, 5 we found that the court erred in allowing the jury to convict based on “[t]he

government’s attempt to prove production of the images by their display on a computer

monitor.” Id.


       5
         We find plain error only where there is “(1) error, (2) that was plain, (3) affecting
substantial rights, and (4) going to the fairness, integrity or public reputation of the
judicial proceedings.” United States v. Oldman, 979 F.3d 1234, 1249 (10th Cir. 2020)
(quotations and citation omitted).

                                              7
       But we held that the error did not affect the defendant’s substantial rights or

undermine the integrity of the proceeding because “[i]t [was] obvious that the

government’s evidence was sufficient, under [three] more recent Seventh and Ninth

Circuit decisions, to show that each ‘image of child pornography’ had been copied or

downloaded to [his] hard drive in one capacity or another, and was therefore ‘produced

using materials that have been mailed, or shipped or transported in interstate or foreign

commerce.’” Id. at 639 (quoting 18 U.S.C. § 2252A(a)(5)(B)). We relied on cases in

which “both the Seventh and Ninth Circuits . . . held, as a matter of law, that

computerized images are ‘produced’ for purposes of § 2252A(a)(5)(B) when computer

equipment, including both hard drives and computer diskettes, are used to copy or

download the images.” Id. at 638. 6

   United States v. Sturm, 672 F.3d 891 (10th Cir. 2012) (en banc)

       In Sturm, we held in an en banc decision that a defendant may be convicted under

§§ 2251 and 2252 for possessing copies of illicit images if the originals traveled in

interstate commerce, even if the copies did not. The defendants in Sturm challenged their

convictions on the ground that “each copy of an image depicting minors engaged in

sexually explicit conduct is a separate and distinct visual depiction and the Government

[needed to show] that the specific digital files [the defendants were] convicted of

possessing and distributing traveled in interstate or foreign commerce.” 672 F.3d at 897.


       6
      18 U.S.C. § 2252A(a)(5)(B) uses similar language on interstate or foreign
commerce to §§ 2251(a) and 2252(a)(4)(B).

                                              8
“The Government counter[ed] that it [could] meet its burden by proving that the

substance of such digital files—the particular portrayal of a minor engaging in sexually

explicit conduct—traveled in interstate or foreign commerce in some form at some point

in time.” Id.

       We agreed with the government, “conclud[ing] [that] the term visual depiction

means the substantive content of an image depicting a minor engaging in sexually

explicit conduct rather than the specific medium or transmission used to view, store,

receive, or distribute that content.” Id. at 901. We observed that “[a] visual depiction is

created once—when the child sexual abuse is captured on some type of media; it is not

created anew each time that substantive content is transferred to a different storage device

or transmitted over the Internet.” Id.

                                         C. Analysis

   Sufficiency

       The evidence was sufficient to convict Mr. Hernandez Rodriguez because the

illicit images were “produced . . . using materials” that were transported “in or affecting

interstate or foreign commerce.” See 18 U.S.C. §§ 2251(a), 2252(a)(4)(B). As we

observed in Schene, an “image of child pornography” is “produced” when it is “copied or

downloaded to [the defendant’s] hard drive in one capacity or another.” 543 F.3d at 639

(quotations omitted).

       Mr. Hernandez Rodriguez downloaded the images to his hard drive and memory

card. Under Schene, and in accordance with every other circuit to address the question,

                                             9
he used the hard drive and memory card to “produce” visual depictions of a minor

engaging in sexually explicit activity when he downloaded the images.

       Because Mr. Hernandez Rodriguez “produced” the images using the hard drive

and memory card, the evidence was sufficient to convict. The prosecution introduced

evidence that Mr. Hernandez Rodriguez’s hard drive was manufactured in Malaysia and

his memory card was manufactured in China. Those items traveled in interstate or

foreign commerce to reach Mr. Hernandez Rodriguez in Oklahoma. A rational jury

could therefore have concluded that the illicit images were “produced or transmitted

using materials” that were transported “in or affecting interstate or foreign commerce.”

See 18 U.S.C. §§ 2251(a), 2252(a)(4)(B).

   Mr. Hernandez Rodriguez’s Arguments

       Mr. Hernandez Rodriguez raises three counterpoints. We reject each.

       First, Mr. Hernandez Rodriguez argues this court overruled Schene in Sturm and

thus it is not the law that downloading an image to a storage device “produces” a visual

depiction. He relies on Sturm’s statement that “[a] visual depiction is created once—

when the child sexual abuse is captured on some type of media; it is not created anew

each time that substantive content is transferred to a different storage device or

transmitted over the Internet.” Aplt. Br. at 14 (quoting Sturm, 672 F.3d at 901). He

points to our conclusion that “[a]ny prior decisions of this court inconsistent with this

holding are hereby overruled.” Id. at 18 (quoting Sturm, 672 F.3d at 901).




                                             10
       But Mr. Hernandez Rodriguez misreads Sturm. Sturm addressed when a visual

depiction is “created,” not what materials are involved in “producing” an image for

purposes of §§ 2251(a) and 2252(a)(4)(B). Although Sturm said an image is “created”

when it is first captured, and not “created anew” when it is copied, Schene held that

“producing” an image includes downloading and duplicating it. Nothing in Sturm’s

discussion of “creation” undermined Schene’s discussion of “production.”

       This distinction between “creating” as used in Sturm and “producing” finds

support in the statutory definition of “producing,” which includes “producing, directing,

manufacturing, issuing, publishing, or advertising.” See 18 U.S.C. § 2256(3). As the

First Circuit recognized, both “manufacturing” and “publishing” “encompass the creation

of new copies from an original.” Burdulis, 753 F.3d at 261-62. For example, “a

publishing house is involved in the publication of a book when it prints copies of the

book for sale, regardless of whether it participated in writing and editing the book or even

in creating the first bound copy.” Id. at 262. Similarly, a visual depiction that is

“created” when captured by a camera is “produced” when it is duplicated and stored on a

new device. We thus decline to read Sturm as implicitly overruling Schene and tacitly

splitting from every other circuit to address the question before us. Sturm therefore does

not undermine the sufficiency of the evidence in this case.

       Second, Mr. Hernandez Rodriguez relies on Wilson, where we found the

defendant’s possession of diskettes containing illicit images insufficient to meet the

interstate or foreign commerce element of § 2252(a)(4)(B), to argue his mere possession

                                             11
is likewise insufficient to meet the elements here. See 182 F.3d at 743. But we decided

Wilson based on insufficiency of the evidence and did not say that downloading an image

to a hard drive could not constitute production as a matter of law.

        In Schene, we agreed with those circuits finding “as a matter of law, that

computerized images are ‘produced’ for purposes of § 2252A(a)(5)(B) when computer

equipment, including both hard drives and computer diskettes, are used to copy or

download the images.” Id. 7 Unlike in Wilson, the prosecution here introduced testimony

that an image is produced when it is copied to a hard drive or memory card. ROA, Vol. 2

at 100. 8

        Third, Mr. Hernandez Rodriguez notes that “Schene was addressed on plain-error

review, and that standard of review was central to this Court’s decision.” Aplt. Br. at 16.

He argues that “if de novo review had applied, the Court would have reversed under the




        7
        Referencing Wilson and Schene, the Sixth Circuit noted in 2017 that “[e]ven the
Tenth Circuit, which in the past has held that ‘producing’ does not include copying
images onto a digital storage device, has retreated from that position in light of this
widespread consensus.” Lively, 852 F.3d at 560.
        8
         Special Agent Reynolds testified a new image is “created” when it is copied to a
hard drive. ROA, Vol. 2 at 100. Mr. Hernandez Rodriguez reads this to suggest that the
government’s evidence is insufficient in light of Sturm’s holding that “[a] visual
depiction is created once—when the child sexual abuse is captured on some type of
media; it is not created anew each time that substantive content is transferred to a
different storage device or transmitted over the Internet.” 672 F.3d at 901. But the
witness’s use of “created” does not control, and the context indicates that Special Agent
Reynolds was using “created” to refer to the statutory term “produced.” This apparent
conflict between his chosen term and Sturm’s discussion of “creation” is semantic, not
substantive.

                                             12
controlling precedent of Wilson.” Id. at 17 n.2. He relies on Schene’s language that

“[t]he government’s argument in the instant case mirrors the government’s ‘alternate

theory’ that we rejected in Wilson.” Id. (quoting Schene, 543 F.3d at 637).

       Although Schene turned on the third and fourth prongs of the plain error analysis,

Mr. Hernandez Rodriguez is incorrect that we should therefore reverse his convictions.

We decided Schene on the final two prongs of plain error because the government did not

argue at trial that downloading or copying constitutes “production.” 543 F.3d at 636.

Although we found the district court erred by allowing the jury to convict on the theory

presented by the government, we held the error did not affect the defendant’s substantial

rights or the integrity of the proceeding because “[i]t [was] obvious that the government’s

evidence was sufficient . . . to show that each ‘image of child pornography’ had been

copied or downloaded to [the defendant’s] hard drive in one capacity or another, and was

therefore ‘produced using materials that have been mailed, or shipped or transported in

interstate or foreign commerce.’” Id. at 639.

       In resolving the appeal on that basis, we necessarily determined that copying and

downloading an image is “production” under the statute, and that the government

“obvious[ly]” would have prevailed under the “downloading and copying” theory. Id.;

see also United States v. Swenson, 335 F. App’x 751, 754 (10th Cir. 2009) (unpublished)




                                            13
(citing Schene for the proposition that “computerized images are ‘produced’ by a hard

drive when the hard drive is used to copy or download the images.”). 9

                                  III. CONCLUSION

      Because the evidence was sufficient, we affirm both convictions.




                                             Entered for the Court


                                             Scott M. Matheson, Jr.
                                             Circuit Judge




      9
         Cited for persuasive value under Fed. R. App. P. 32.1; 10th Cir. R. 32.1
(“Unpublished decisions are not precedential, but may be cited for their persuasive
value.”).

                                           14